Exhibit Contact: David Lilly / Joseph Kuo Roy Swan Kekst and Company Carver Bancorp, Inc. (212) 521-4800 (212) 360-8820 CARVER BANCORP, INC. ANNOUNCES THIRD QUARTER 2008 RESULTS Reports Third Quarter Net Income of $1.6 Million and Diluted EPS of $0.62 New York, New York, February 14, 2008– Carver Bancorp, Inc. (the “Company”) (NASDAQ: CARV), the holding company for Carver Federal Savings Bank (“Carver Federal”or the “Bank”), today announced its results of operations for the three- and nine-month periods ended
